DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              L.B., the mother,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES, and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D20-565

                               [July 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case Nos.
502019DP000419, 502019DP000452.

   Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.